Citation Nr: 0423905	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  99-00 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for nerve damage to the 
left eye secondary to service-connected facial scars.

2.  Entitlement to a higher initial rating for headaches, 
currently rated 10 percent disabling.

3.  Entitlement to an effective date earlier than March 24, 
1997, for service connection and an initial 10 percent rating 
for frontal headaches.  

4.  Entitlement to an effective date earlier than March 24, 
1997, for service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from July 1980 to 
January 1981.

This appeal arises from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Hospital and Regional 
Office Center in Sioux Falls, South Dakota, that in pertinent 
part, determined that a claim of entitlement to service 
connection for nerve damage to the left eye was not well 
grounded and granted secondary service connection for frontal 
headaches and assigned a noncompensable rating effective from 
March 24, 1997.  The claims files were subsequently 
transferred to the Nashville, Tennessee, Regional Office 
(hereinafter referred to as the RO).  

The veteran initially appealed to the Board of Veterans' 
Appeals (Board) for service connection for nerve damage to 
the left eye, for service connection for a psychiatric 
disorder, and for a compensable initial evaluation for 
frontal headaches.  In June 2003, the Board remanded the case 
to the RO for a VA examination and nexus opinion.  In a March 
2004 rating decision, the RO granted "service connection" 
for a psychiatric disorder and assigned a 10 percent rating 
effective from March 24, 1997.  Therefore, the issue of 
service connection for a psychiatric disorder is no longer on 
appeal.  In the March 2004 rating decision, the RO assigned a 
10 percent rating for frontal headaches effective from March 
24, 1997.  The veteran then submitted a timely notice of 
disagreement (NOD) to the effective dates assigned.  

The RO issued a statement of the case (SOC) in June 2004, 
which discusses the effective date assigned for compensation 
for a psychiatric disorder and for the 10 percent rating for 
frontal headaches.  The June 18, 2004 SOC cover letter 
provided instructions and time limits for perfecting the 
appeal; however, on June 21, 2004, the RO transferred the 
case to the Board.  

The veteran's representative submitted a brief in support of 
the appeal on July 9, 2004.  In the brief, the representative 
argued for an earlier effective date for both service 
connection for a psychiatric disorder and for a compensable 
rating for headaches.  The Board accepts that submission as a 
timely substantive appeal in lieu of a VA Form 9, as the 
brief contains the necessary information to complete the 
appeal for earlier effective date for service connection for 
psychiatric disorder and earlier effective date for a rating 
for headaches.  38 C.F.R. § 20.202.  Thus, the issues before 
the Board are those shown on page 1.  

The veteran has not requested a hearing.  

In cases such as this where the veteran has appealed the 
initial rating assigned for headaches after entitlement to 
compensation was established, the Board must consider the 
initial rating, and, if indicated, the propriety of a staged 
rating from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  The Board 
has thus recharacterized the issue shown on page 1 to reflect 
the veteran's dissatisfaction with the initial rating for 
headaches assigned by the RO.


FINDINGS OF FACT

1.  Competent medical evidence reflects that there is no left 
eye nerve damage.

2.  The headache disability is manifested by characteristic 
prostrating attacks occurring on an average of at least once 
a month over the last several months; very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability are not shown.  

3.  The veteran underwent VA surgery on July 14, 1993, for 
excision of facial cysts.  

4.  On March 24, 1997, the RO received the veteran's 
application for compensation under section 1151 for facial 
scars and for secondary headaches and psychiatric disability 
due to the facial scars that resulted from the July 1993 
surgery.  

5.  In a March 2004 rating decision, the RO granted 
compensation under section 1151 for facial scars and for 
secondary headaches and psychiatric disability and assigned 
an effective date of March 24, 1997 for each.  


CONCLUSIONS OF LAW

1.  The requirements for compensation for left eye nerve 
damage are not met.  38 U.S.C.A. §§ 1110, 1151, 5107 (West 
2002); 38 C.F.R. § 3.310 (2003).

2.  The criteria for a 30 percent schedular rating for 
headaches are met throughout the appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.124a, Diagnostic Code 8100 (2003).

3.  The criteria for an effective date earlier than March 24, 
1997, for compensation for headaches have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.155 
(2003). 

4.  The criteria for an effective date prior to March 24, 
1997, for compensation for psychiatric disability have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 3.155 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim and redefines 
VA's duty to assist.  The VCAA also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, which is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  That Act provides that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, P.L. 108- __ ,Section 
701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claims.  He was provided with a copy of 
the pertinent rating actions, statements of the case, and 
several supplemental statements of the case.  In a February 
2003 supplemental statement of the case (SSOC), the RO re-
adjudicated the claim of entitlement to compensation for 
nerve damage to the left eye on the merits.  These documents, 
collectively, provide notice of the laws and governing 
regulations, as well as the reasons for the determination 
made regarding his claims, and the evidence that has been 
received in this regard.  In letters dated in January 2003, 
June 2003, and in May 2004 the veteran was informed of what 
evidence the VA would obtain and what, if any, evidence 
remained for the veteran to attempt to locate and submit.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board is satisfied that the veteran has been informed of his 
rights and of VA's obligation under the VCAA and what 
evidence is needed to establish his claims. 

The RO has obtained the records identified by the veteran and 
these are now on file.  Also, VA examinations have been 
conducted.  The record discloses that VA has met its duty to 
assist in obtaining evidence necessary to substantiate the 
claims.  

VA has not specifically informed the veteran to provide any 
pertinent evidence in his possession not previously 
submitted, which is required by38 C.F.R. § 3.159.  The Board, 
however, finds that in the instant case the veteran has not 
been unfairly prejudiced by this defect.  In this regard, the 
Board notes the veteran was provided notice of the division 
of responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  In view of the facts of this particular issue, no 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of unfair prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Nerve Damage to the Left Eye Secondary 
to Facial Scars

Compensation may be provided for an injury or aggravation of 
an injury as a result of VA medical or surgical treatment 
which results in additional disability, in the same manner as 
if such disability were service-connected.  38 U.S.C.A. 
§ 1151 (West 2002).  In this case, the RO has granted 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of facial surgery.  Such residuals include several 
facial scars.  Thus, the facial scars are now considered 
"service connected" for compensation purposes.  

Secondary service connection is available where a service-
connected disability directly caused another disability 
and/or where a service-connected disability has aggravated a 
non-service-connected disability.  38 C.F.R. § 3.310 (2003); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The question 
for Board resolution therefore is whether the VA surgery or 
resulting scars have caused any residual nerve damage to the 
left eye or aggravation of any nerve damage to the left eye.  
The history of the claim is briefly discussed below.  

The veteran's service medical records (SMRs) reflect a facial 
injury with nasal fracture; however, there was no complaint 
concerning the left eye.  The veteran underwent VA surgery on 
July 14, 1993, to remove some non-service-connected epidermal 
cysts on the forehead and cheek areas.  A painful recovery 
followed and scarring formed over the incised areas.  In a 
December 1996 substantive appeal concerning the veteran's 
section 1151 compensation claim, he reported that a VA 
surgeon had cut deeply into the left cheek from just under 
the left eye to the jawbone.  

On March 24, 1997, the RO received a written claim for 
section 1151 compensation for left eye nerve damage, along 
with a claim for compensation under section 1151 for mental 
distress and headaches secondary to the surgery.  

The RO obtained all VA surgery and relevant treatment 
reports.  None of these mentions any nerve injury to the left 
eye.  In a June 1997 rating decision, the RO granted 
compensation under section 1151 for scars on the cheeks and 
forehead caused by VA surgery, and assigned a 70 percent 
rating based on disfigurement.  The veteran stated that he 
was satisfied with the 70 percent rating.  

A May 1997 VA skin scars compensation and pension examination 
report does not mention any left eye trouble.  An August 1997 
VA visual acuity compensation and pension examination report 
notes that the 1993 VA surgery left the veteran with elevated 
eyebrows.  The veteran reported that since that time, he has 
had increased sensitivity to light (photophobia) that caused 
headaches.  There is no mention of any complaint of left eye 
twitching or left eye nerve damage, however.  The VA examiner 
gave diagnoses of photophobia since surgery in 1993; and 
compound myopic astigmatism, both eyes.  The August 1997 VA 
examiner found no diplopia or visual field defect and 
apparently no damage to any part of the left eye.  

The veteran underwent a visual compensation and pension 
examination in October 1997.  The physician reviewed the 
claims files.  During the examination, the veteran complained 
of eye twitching since the 1993 surgery; however, the 
physician noted that this was a right lower eyelid complaint.  
The veteran reported that the twitching was visible.  Mild 
tenderness to percussion was noted in the zygomal area and 
the frontal bone.  Cranial nerves II through XII appeared to 
be intact.  The physician gave a diagnosis of left lower 
eyelid twitch, not noticed today.  

In a November 1997 rating decision, the RO determined that 
the claim was not well grounded on the basis of no clinical 
evidence of any left eye nerve damage.  

In his January 1998 substantive appeal, the veteran reported 
that although the left eye did not twitch during the recent 
VA examination, it had twitched uncontrollably "every now 
and then."  

A VA general medical compensation and pension examination 
report dated in October 1998 reflects that the eyes 
functioned normally and the conjunctiva appeared to be 
normal.  The eyelids were not mentioned.  Cranial nerves II 
through XII were intact.  

In November 1998, the RO granted section 1151 compensation 
for status post resection of multiple inclusion cysts on both 
cheeks and forehead and for frontal headaches.

The RO issued an SSOC in February 2003 that denied the 
secondary service connection claim on the merits.  The RO 
based the denial on no evidence of any left eye nerve damage. 

The Board remanded the case in June 2003.  The Board 
requested a neurology examination of the left eye for 
twitching or other disorder.  

In September 2003, the RO issued an SSOC.

In January 2004, the veteran underwent a VA compensation and 
pension examination by a neurologist.  The physician reviewed 
the claims files.  During the examination, the veteran 
reported headaches with occasional blurring or complete loss 
of vision.  He also reported photophobia, relieved by sleep.  
There was no ptosis or abnormal ocular movement.  Facial 
movement appeared to be symmetric, including closure of the 
eyelids.  Cranial nerves II through XII were intact.  The 
report contains no mention of left eye nerve damage or 
twitching of the left eye.  

Neither inpatient nor outpatient treatment reports received 
since November 1998 note any abnormality of the left eye.  

In this case, the Board notes that there is no left eye nerve 
damage or left eye disability, even while presuming the 
veteran's lay accounts of episodes of an eyelid twitch to be 
credible.  The Court has specifically disallowed service 
connection where there is no present disability:  
"[c]ongress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of a present disability there can be no valid claim [for 
service connection]."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

After consideration all the evidence of record, the Board 
finds that the preponderance of it is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The claim of 
entitlement to secondary service connection for nerve damage 
to the left eye is therefore denied. 

Higher Initial Rating For Headaches

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

The claims file reflects that the veteran complained of 
headaches following VA surgery in 1993 to remove some non-
service-connected epidermal cysts on the forehead and cheek 
areas.  A painful recovery followed and scarring formed over 
the incised areas.  In March 1997, the veteran testified 
before an RO hearing officer that since surgery he had more 
frequent headaches.  On March 24, 1997, the RO received a 
written claim for compensation under section 1151 for mental 
distress and headaches secondary to VA surgery.  

In a June 1997 rating decision, the RO granted compensation 
under section 1151 for the residual scars on the cheeks and 
forehead, and assigned a 70 percent rating.  

An August 1997 VA visual acuity compensation and pension 
examination report notes that the 1993 VA surgery left the 
veteran with elevated eyebrows.  The veteran reported that 
since that time, he had increased sensitivity to light 
(photophobia) that caused headaches.  The VA examiner gave 
diagnoses of headaches due to photophobia since surgery in 
1993; and compound myopic astigmatism, both eyes.  

The veteran underwent a visual compensation and pension 
examination in October 1997.  The physician reviewed the 
claims files.  During the examination, the veteran complained 
of headaches that could last all day and which had been 
evident since the 1993 surgery.  The physician gave a 
diagnosis of frontal headaches that were not considered to be 
disabling.  

In January 1998, the veteran reported that his headaches 
could last all day and that sometimes Tylenol(r) helped and 
sometimes it did not.  He reported treatment at VA facilities 
in Hot Springs, South Dakota, and in Mountain Home, 
Tennessee.  The RO obtained those reports.   

A VA general medical compensation and pension examination 
report dated in October 1998 reflects that the veteran 
complained of chronic, continuous daily headaches with pain 
always present over the forehead and frontal region as well 
as in the retro-orbital region.  Tylenol(r) and ibuprofen 
helped occasionally.  Occasionally the headaches had a 
hatband-like radiation around the temples.  The headaches 
were more severe when he was emotionally distressed.  The 
examiner gave an assessment of frontal headaches due to 
subtotal paranasal sinus congestion.  Tobacco smoke or other 
allergen was felt to have aggravated the headaches and 
paranasal congestion.  

In January 1999, the veteran reported daily headaches.  The 
severity reportedly varied, but every two or three weeks, a 
headache was so severe that it required the veteran to lie 
down for several hours.

In April 1999, the veteran reported treatment for headaches 
in 1998 at VA facilities in St. Cloud, Minnesota, in Fargo, 
North Dakota, and in Murphreesboro, Tennessee.  The RO 
subsequently attempted to locate any relevant treatment 
records.  These show numerous detoxification treatments, some 
of which mention the veteran's complaint of headaches.  

The RO issued an SSOC in February 2003 that considered a 
compensable initial rating for headaches. 

The Board remanded the case in June 2003.  The Board 
requested a neurology examination for headaches, including 
frequency and severity.  
 
In September 2003, the RO issued an SSOC.

In January 2004, the veteran underwent a VA compensation and 
pension examination by a neurologist.  The physician reviewed 
the claims files.  During the examination, the veteran 
reported severe headaches, at least three per week, with 
occasional blurring or complete loss of vision.  He had tried 
using over-the-counter medications, which did not help.  
Sleep, lying down, and hot showers helped.  The relevant 
diagnosis was chronic recurring headaches, some with migraine 
features, including phonophobia and photophobia.  

In a March 2004 rating decision, the RO granted a 10 percent 
rating for headaches under Diagnostic Code 8100 effective 
from March 24, 1997.  In April 2004, the veteran expressed 
disagreement with the effective date.  The RO issued an SOC 
in June 2004, and the veteran's representative submitted an 
appeal in July 2004.  

Under Diagnostic Code 8100, a 10 percent evaluation for 
migraine headaches requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent evaluation requires characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation 
requires very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2003).

The service-connected headache disability is currently 
manifested by characteristic prostrating attacks occurring on 
an average of at least once a month over the last several 
months; however, very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability are not shown.  

Comparing the symptoms attributed to the service-connected 
frontal headaches with the criteria of the rating schedule, 
the Board finds that the criteria for a 30 percent disability 
rating under Diagnostic Code 8100 are more nearly 
approximated.  By the veteran's accounts, the most severe 
headaches are prostrating and occur more frequently than 
reflected in the 10 percent rating assigned by the RO.  The 
veteran appears to be credible and he may provide lay 
evidence of the symptoms clearly observable to him.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay 
person can provide an eye-witness account).  The January 2004 
VA neurology examination report reflects that prostrating 
headaches occurred as frequently as three times per week; 
however, severe economic inadaptability has not been 
attributed to the headaches.  Evidence of this is found in 
the October 1997 VA examination report, which reflects 
headaches, but not disabling headaches.  

The Board therefore finds that the evidence favors the claim 
and that the criteria of a 30 percent rating for headaches 
are more nearly approximated.  

38 C.F.R. § 3.321(b) (2003) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 

Earlier Effective Dates

The veteran has requested an effective date earlier than 
March 24, 1997 for service connection for a psychiatric 
disorder and an effective date earlier than March 24, 1997, 
for a compensable rating for headaches.  Significant to these 
claims is that both disabilities have been granted VA 
compensation as a result of a disability which was service 
connected under 38 U.S.C.A. § 1151.  

The effective date of an award of compensation under section 
1151 shall be the date such injury or aggravation was 
suffered if an application therefor is received within one 
year of such date.  38 U.S.C.A. § 5110 (2002).  38 C.F.R. 
§ 3.400(i) (2003) adds that date of claim controls unless the 
claim was received within one year of the date of the injury.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2003).

The record reflects that the veteran separated from active 
service in January 1981; however, he filed his first claim 
for service connection in August 1991.  At that time, he 
completed and signed a VA Form 21-526, Application for 
Compensation or Pension, on which he claimed service 
connection for a broken nose, breathing problems, and 
headaches.  In a December 1991 rating decision, the RO 
granted service connection for residuals of nasal fracture 
but denied compensation on the basis that the disability was 
not compensable in degree.  

The record reflects that the veteran forwarded a claim for 
compensation for mental distress and for headaches both 
secondary to his service connected scar residuals, which was 
received at the RO on March 24, 1997.  The RO eventually 
granted both claims and assigned March 24, 1997, as the 
effective date for each.  

Applying 38 C.F.R. § 3.400(i) to the above facts, the Board 
finds that the 1151 claim was received more than one year 
after the July 1993 surgery.  Therefore, the effective date 
for compensation can be no earlier than the date of the 
claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 3.400(i).  

According to 38 C.F.R. § 3.157, in certain cases, a report of 
VA examination or hospitalization will suffice as an informal 
claim for benefits; however this subsection refers to claims 
to reopen or claims for increases.  Such is not the case 
here.  The claim for an earlier effective date for the rating 
for headaches stems from a disagreement with the initial 
rating assigned after entitlement to compensation was 
established, not from a claim for an increased rating.  

After consideration all the evidence of record, the Board 
finds that the preponderance of it is against the claims for 
earlier effective dates for service connection for a 
psychiatric disability and for a compensable rating for 
headaches.  Because the preponderance of the evidence is 
against the claim for earlier effective dates, the benefit of 
the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).  The claim of entitlement to an effective date 
earlier than March 24, 1997, for grant of service connection 
for a psychiatric disability and for an initial rating for 
headaches is therefore denied.  


ORDER

1.  The claim of entitlement to secondary service connection 
for nerve damage to the left eye is denied. 

2.  A 30 percent evaluation for headaches is granted, subject 
to the laws and regulations concerning the payment of 
monetary benefits.

3.  Entitlement to an effective date earlier than March 24, 
1997, for service connection and an initial 10 percent rating 
for frontal headaches is denied.  

4.  Entitlement to an effective date earlier than March 24, 
1997, for service connection for a psychiatric disorder is 
denied.  



	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



